El Juez Asociado Señor Hernández Matos
emitió la opinión del Tribunal.
El 17 de setiembre de 1964, Cecilio Ruiz Vega por sí y en representación de nueve hermanos suyos, entre ellos el menor emancipado Víctor Luis Ruiz Miranda, vendió por escritura pública, a Cristina Rivera Nieves, la mitad de cierta finca urbana situada en Ponce.
Con los documentos complementarios de rigor se presentó al Registro para su inscripción la escritura de venta. Fue inscrito el título,
*916“ . . . con el defecto de no acreditarse que en el otorgamiento de la escritura de Emancipación se hubieron llenado los requisitos que en cuanto a su forma y solemnidades se exigen por las leyes del Estado de Nueva York según lo resuelto en el caso de Rojas, Randall & Co. v. Registrador, 27 D.P.R. 21.”
Con razón, sostiene la compradora recurrente que su tí-tulo no adolece de tal defecto y que era improcedente atribuír-selo.
En la documentación presentada al Registro claramente constan las siguientes circunstancias:
(1) El menor emancipado Víctor Luis Ruiz Miranda, nació en Ponce, el 28 de septiembre de 1943, por lo que a la fecha en que se otorgó el documento de su emancipación — 17 de febrero de 1962 — tenía 18 años y 4 meses de edad; (2) su padre Ramón Ruiz Hernández había fallecido, ejerciendo entonces la patria potestad sobre él su señora madre Petra Miranda; (3) la emancipación se verificó por un documento otorgado en la ciudad de Nueva York, en la fecha indicada suscrito por la señora Miranda, el menor Víctor Luis — que la consintió — y los testigos Luz Mercedes O’Faurie y José O. Lugo. Aparece autenticado por el Notario Ramón Ortiz Díaz. El cargo de Notario que éste ejerce aparece acreditado por un certificado librado por James McGurrin, Secretario del Condado y de la Corte Suprema del Gondado de Nueva York; (4) el documento de emancipación fue protocolizado en Ponce, el 23 de febrero de 1962, mediante escritura pública, conforme a lo dispuesto por la vigente Sec. 17 de la Ley Notarial. En lo principal de su texto dice así el documento de emancipación:
“Emancipación. — En la ciudad de Nueva York Estado del Mismo nombre, Estados Unidos de Norte América, a los 17 días del mes de febrero de 1962, Comparecen: — de la Primera Parte: Doña Petra Miranda, mayor de edad, soltera, de oficios domésticos y vecina de la ciudad de Nueva York, Estado del mismo nombre, Estados Unidos de Norte América; y de la Segunda Parte : Don Víctor Luis Ruiz Miranda, de dieciocho años de edad, soltero, estudiante de la misma vecindad. — Los *917comparecientes hacen constar que sus nombres y circunstancias personales son las expresadas, y en tal virtud libre y voluntaria-mente Exponen : — Primero : — Emancipación : Que Don Víctor Luis Ruiz Miranda nació el día 28 de septiembre de 1943 en Ponce, Puerto Rico, hijo legítimo del fenecido Ramón Ruiz Her-nández y Petra Miranda, aquí compareciente, encontrándose dicho menor bajo la patria potestad de su señora madre, cuyo nacimiento se inscribió el día 13 de diciembre de 1943, según acta número 3413 del libro número 140 del Registro Demográfico Número 56 de Ponce, Puerto Rico, y considerando la compare-ciente Doña Petra Miranda que su citado hijo tiene capacidad legal necesaria para regir su persona y bienes como si fuera mayor de edad, procede a emanciparlo y por el presente docu-mento lo Emancipa para que pueda regir su persona y bienes como si fuera mayor de edad, de acuerdo con los artículos Doscientos treinta y tres y siguientes del Código Civil de Puerto Rico, edición de mil novecientos treinta, queriendo y consintiendo que se tome la correspondiente nota de esta emancipación en el Acta de nacimiento del referido menor. Segundo: El menor Víctor Luis Ruiz Miranda acepta esta emancipación y presta su más formal consentimiento a la misma. Los comparecientes aceptan este documento en la forma redactado, y en señal de aprobación firman el mismo en el sitio y fecha al principio indi-cados, a presencia de los testigos abajo firmantes.— (fdo.) Luz Mercedes O’Faurie. — Witness. Petra Miranda. — Petra Miranda. —José O. Lugo — Witness.—Víctor Luis Ruiz Miranda. — VÍCTOR Luis Ruiz Miranda.”
El Registrador recurrido admite en su alegato: “la capaci-dad de los otorgantes del documento de emancipación con-forme a nuestro derecho, provocando inscripción la transac-ción de compraventa; que el documento de emancipación fue otorgado en Nueva York ante un notario de esa ciudad; que el concepto de instrumento público es igual a documento otor-gado ante notario y que ... las formas y solemnidades de los instrumentos públicos se rigen por las leyes del país en que se otorguen según prescribe el Art. 11 del Código Civil . . .”. Aclara que el defecto consignado no va encaminado a im-pugnar la capacidad legal de las personas que intervienen en *918el acto emancipatorio. Fundó el defecto en la circunstancia de no haberse acreditado que en el otorgamiento del documento de emancipación se hubieran llenado los requisitos que en cuanto a su forma y solemnidades se exigen por las leyes del Estado de Nueva York.
Como acertadamente afirma el letrado de la recurrente el instituto jurídico de la emancipación nunca ha sido regimentado estatutariamente en el Estado de Nueva York. No tiene legislación positiva que regule sus aspectos substantivos o formalistas, internos o externos. Allí, como en otros estados, está gobernada por los principios del derecho común angloamericano, que en muchos sentidos, en esta materia, están discordes con los que la regulan en jurisdicciones de derecho civil. (1)
En el Estado de Nueva York puede el padre emancipar a su hijo por cualquier clase de escrito, público o privado, o en forma oral, en términos expresos o implícitos, y aun sin formalidad alguna expresa bien escrita o bien oral, si la conducta observada por el padre respecto a su hijo, revela su intención firme de terminar toda clase de relación familiar, *919dejándose a los tribunales el decidir si con ella se ha pro-ducido una emancipación. (2)
Por lo expuesto concluimos que la emancipación del menor Víctor Luis Ruiz Miranda fue realizada con arreglo a las formas y solemnidades jurídicas relativas a esa clase de actos prevalecientes entonces en el Estado de Nueva York. (3)
Por otra parte la emancipación cumple plenamente con los requisitos esenciales y formales señalados por nuestro Código Civil para su validez. (4) La práctica notarial en Puerto Rico, ajustándose a la antigua legislación civil— Art. 316 del Código Civil de España — siempre ha formalizado el acto emancipatorio por escritura pública; a pesar de que desde el año 1902 nuestra legislación positiva prescindió de la solemnidad de la escritura pública notarial como única y sacramental forma para tener lugar la emancipación, dis-poniendo en el Art. 303 del Código Civil de ese año — hoy Art. 233 de su vigente edición — en su párrafo segundo:
“Esta emancipación tendrá lugar por la declaración del padre o de la madre, hecha ante notario público en presencia de dos testigos y con el consentimiento del menor.”
Ante la claridad de esa disposición, que se ha mantenido inalterada por más de sesenta años, y no obstante la preferencia del maestro Muñoz Morales por la clásica formalidad de la escritura pública notarial — véase su obra Reseña Histórica y Anotaciones al Código Civil, parte I, págs. *920667-668 — desde el 1902 se ha podido formalizar la emanci-pación por medio de una declaración privada autenticada ante notario, otorgada por el padre y el hijo y en presencia de dos testigos. Desde luego, puede obstarse por su formaliza-ción en escritura pública, como se ha hecho y se continúa haciendo aquí, sin la necesidad, generalmente de la presen-cia de testigos, como lo decidimos en Toro Velazquez v. Registrador, 87 D.P.R. 887 (1963) en el cual, entre otras cosas, sobre este punto, dijimos:
“El Art. 233 del Código Civil, supra, fue tomado en la parte que requiere la presencia de testigos, no del Código Civil español, sino del Art. 366 del Código de Luisiana. En España, el Art. 316 requiere que la emancipación por concesión del padre o de la madre se otorgue mediante escritura pública o por comparecencia ante el juez municipal. El precepto local no alude a escritura pública específicamente; requiere que el acto se realice mediante ‘declaración del padre o de la madre hecha ante notario público.’ No es necesario, por tanto, que se haga en escritura pública, y concebiblemente podría efectuarse mediante declaración jurada o afidávit, conforme a la Ley de 12 de marzo de 1903, 4 L.P.R.A. sec. 881 y ss. Es posible que por ello el legislador requiriera la presencia de testigos. Como apuntamos, en Luisiana se dispone que ‘This emancipation takes place by the declaration to that effect of the father or mother, before a notary public in presence of two witnesses.’ West’s Louisiana Statutes Annotated, (1952), Civil Code, vol. 2, pág. 537.”
Cumpliendo el documento de emancipación otorgado en el Estado de Nueva York con las formalidades y solemnidades exigidas para la validez y eficacia de tal acto en Puerto Rico, era innecesario en forma alguna “acreditarse que en el otorgamiento de la escritura de emancipación se hubieren llenado los requisitos que en cuanto a su forma y solemnidades se exigen por las leyes del Estado de Nueva York,” como alega el Registrador recurrido quien sostiene el carácter imperativo del Art. 11 de nuestro Código Civil.
Es cierto que allá por el año 1919, en relación con un contrato de venta de un inmueble sito en Puerto Rico, otorgado *921en la ciudad de Nueva York, entre dos corporaciones de ese estado, al amparo del Art. 11 de nuestro Código Civil, dijimos en Rojas, Randall & Co. v. Registrador, 27 D.P.R. 21 (1919); que para su inscripción era necesario demostrar que se habían llenado los requisitos que en cuanto a su forma y solemnidades exigían las leyes de Nueva York, y que si no se demostraba ello constituía un defecto subsanable y uno insubsanable como aducía el Registrador allí recurrido.
A tenor con las tradicionales normas de los ordenamientos jurídicos occidentales referentes a la ley aplicable en cuanto a las formas y solemnidades necesarias para perfeccionar el otorgamiento de un contrato, testamento o cualquier otro documento público en el extranjero, nuestro Código Civil ha recogido en su Art. 11 la doctrina del Derecho Internacional Privado conocida como locus regit actum y también como lex loci actus, que establece el principio de que en el otorgamiento de un acto o contrato en una jurisdicción extranjera las partes deben cumplir con todas las formas y solemnidades exigidas por las leyes de ese lugar.
Ya en Armstrong v. Armstrong, 85 D.P.R. 404 (1962) hicimos referencia a aquellos fundamentos y consideraciones que sostienen la doctrina. Señalamos qué bases de tipo práctico más bien que doctrinales fundamentan la-misma.
En principio esta doctrina reconoce la existencia de una gran variedad o diversidad de normas diseñadas con el propósito de reglamentar la cuestión de las formas y solemni-dades necesarias para efectuar un otorgamiento válido. Re-conoce además que muchos sistemas legales han creado ins-tituciones jurídicas especiales para bregar con ese problema y que son, o pueden ser, totalmente desconocidas para otros ordenamientos.
Le sería muy difícil a una persona alejada de su país en ciertas ocasiones, cumplir con todos los requisitos legales de su derecho patrio, porque la persona ante quien se va a realizar un acto o contrato desconoce totalmente esas exigen-*922cías, y en otras, porque el ordenamiento jurídico donde se desea efectuar el otorgamiento no dispone de los mecanismos jurídicos formales adecuados o no es capaz de proveer los medios necesarios para que el otorgamiento se ajuste a las exigencias de las leyes de su nación. (5)
La doctrina no ha pretendido sustituir las exigencias legales externas locales por las de la nación del otorgante, prohibiendo atenerse a las primeras; todo lo que se ha pre-tendido es evitar que obstáculos similares a los antes seña-lados impidan a una persona expresar de forma legalmente válida su voluntad.
Si en definitiva es la nación de los otorgantes donde el acto o contrato va a surtir todos sus efectos, lo más lógico sería pensar que debía dársele preferencia a las exigencias legales de esa nación y que ante la imposiblidad de cumplirlas se recurra entonces a las establecidas por la jurisdicción del otorgamiento. Manresa, Comentarios al Código Civil Español, Tomo I, págs. 179-180. Es por eso que la mayoría de los comentaristas propulsan el que esa doctrina se interprete en forma facultativa, potestativa u opcional, no en forma coactiva o imperativa. Véanse Goldschmidt, Sistema y Filosofía del Derecho Internacional Privado, 2da. ed. (1954) Tomo II, pág. 208; Miaja, Derecho Internacional Privado (1955) Tomo II, pág. 194, Verplaetse, Derecho Internacional Privado (1954) pág. 473; Nussbaum, Principios de Derecho Internacional Privado (1947) pág. 169; Romero del Prado, Manual de Derecho Internacional Privado (1944) Tomo II, pág. 302. A ese respecto señala Rabel en su obra The Conflict of Laws, Tomo II, pág. 518 lo siguiente:
*923“Nos hemos dado cuenta, sin embargo, de la necesidad de desarrollar la regla para que pueda tratar con casos modernos realmente típicos. Cuando las leyes de dos o más territorios estén envueltas en la formcoción de un contrato, darle preferencia exclusiva a una de ella es tan erróneo como el unir y exigir los requisitos de ambos. Más bien, el cumplimiento con una de esas leyes debe ser suficiente. El problema es uno diferente cuando se trata de determinar el lugar de la contratación a los efectos de encontrar la ley aplicable o la ley que decida si se ha perfeccionado o no un contrato. El acostumbrado privilegio para mantener la validez formal es uno lógico; por lo tanto debe ser extendido no limitado.” (Énfasis suplido.)
Si como ya hemos señalado, son consideraciones prácticas, más bien que filosóficas, las que sostienen la doctrina locus regit actum, no es difícil percatarse del hecho de que el carácter opcional o facultativo de la misma es más congruente con esas consideraciones o fundamentos.
Una vez quede claramente establecido que el otorgamiento de un acto o contrato puede sujetarse a las exigencias de una u otra nación, los otorgantes quedarían en libertad de seleccionar el cumplimiento de aquellas formas y solemnidades que estén más a tono con sus deseos, voluntades y propósitos. Esa caracterización está en armonía, además, con una de las bases fundamentales del Derecho Internacional Privado: facilitar todas las relaciones y transacciones internacionales. Lorenzen, op. cit. pág. 456. Lorenzen, Uniformity Between Latin America and the United States in Rules of Private International Law Relating to Commercial Contracts, 15 Tul. L. Rev., pag. 165.
Tampoco es difícil percatarse del hecho de que una por-' ción de la utilidad práctica de la regla se perdería o limitaría al caracterizarla como imperativa pues estaríamos obligando a un otorgante a atenerse, sin razón o fundamento alguno, a las leyes del lugar del otorgamiento pudiendo éste cumplir con las leyes de su nación. Es por eso que ya varios estados unos *924por vía legislativa y otros jurisprudencialmente, han recono-cido y aceptado el carácter facultativo de la norma. (6)
Nada se dispuso en el Art. 11 de nuestro Código Civil respecto al carácter facultativo o imperativo de sus disposi-ciones. Nada tampoco añade a ese respecto su predecesor el Art. 11 del Código Civil español. La opinión de los comen-taristas en ese sentido está dividida. La mayoría entiende que, a pesar de que es necesaria una reforma para ajustar el Art. 11 a las exigencias más modernas de esa rama del derecho, ante los claros preceptos de esa disposición legal no debe emerger ninguna duda sobre el carácter imperativo de la disposición. Veánse al respecto Yanguas Mesías, Derecho Internacional Privado 2da. ed. (1958), págs. 289-290; Lasala Llamas, Sistema Español de Derecho Internacional e Interregional (1933), pág. 30; Castán Tobeñas, Derecho Civil Español, Común y Foral, Tomo I, vol. I, pág. 501. Por otro lado, tanto Goldschmidt, op. cit. pág. 208 como Manresa, op. cit. págs. 179-180, entienden que esa disposición es de carác-ter facultativo. Al respecto este último señala lo siguiente:
“Según ya hemos indicado anteriormente siempre que fuese posible, debiera someterse al nacional a la ley de su país, y esto se permite desde el momento en que está provisto el caso de que los actos jurídicos se realicen en el extranjero, sean autorizados por los funcionarios diplomáticos y consulares, que habrán de observar las formalidades de nuestras leyes: la disposición es pues potestativa en general.” (Énfasis suplido.)
*925La naturaleza potestativa del Art. 11 de nuestro Código Civil es la que más nos satisface. Como ya hemos ex-presado su utilidad práctica se limitaría con una interpretación contraria.
El carácter imperativo del Art. 11 de nuestro Código Civil se ajusta más a las exigencias legales de la época en que fue redactado. Hoy día, sin embargo, las necesidades y exigencias del mundo moderno requieren otra interpretación. El acerca-miento entre las naciones, resultado de los adelantos alcan-zados en el campo de la transportación y en las vías de comu-nicación ha eliminado muchos obstáculos.

Se ordenará la inscripción del Titulo de compraventa libre del defecto subsanable consignado.

Los Jueces Asociados Señores Rigau y Ramírez Bages disintieron.

La emancipación en los primeros puede ser por consentimiento expreso o implícito de los padres o por los efectos de la operación de una ley; mientras que en las segundas se exige generalmente el consenti-miento expreso tanto el del padre como el del hijo; en los primeros no hay límites para emancipar, respecto a la edad, dándose casos en que los tribunales han considerado emancipado a un menor de cuatro años,— Murphy v. Murphy, 133 N.Y.S.2d 796, 798 (1954) — mientras que en las segundas se ñjan edades mínimas al menor para poder ser emancipado, atendiendo al momento en que se le ha considerado con la capacidad física e intelectual necesaria para valerse por sí mismo como si fuera mayor de edad; en los primeros la emancipación no es nada más que una mera licencia que concede el padre, revocable a voluntad de éste; en las segundas, una vez concedida la emancipación, no podrá ser revocada, se extingue para siempre la patria potestad y jamás podrá ser restablecida. En ciertos casos puede imponerse contra la voluntad de los padres. Art. 235 Código Civil. Distinto al derecho común angloamericano el Derecho Civil no admite condición, término ni modo en la emancipación, ni sus efectos pueden ser configurados a voluntad del emancipante o del emancipado, no siendo posible la emancipación parcial.


Crosby v. Crosby, 246 N.Y. Supp. 384; Boehm v. C. M. Gridley & Sons, 63 N.Y.S.2d 587; Cohen v. Delaware, L. & W. R. Co., 269 N.Y. Supp. 667; Hardy v. Eagle, 64 N.Y. Supp. 1045; Canovar v. Cooper, 3 Barb. 116; Giovagnioli v. Ft. Orange Const. Co., 133 N.Y. Supp. 92; Murphy v. Murphy, 133 N.Y.S.2d 796, 798 (1964); Henderson v. Henderson, 169 N.Y.S.2d 106.


De conformidad con el Art. 6 de la Ley Ejecutiva de Nueva York— Executive Law, Sec. 136, The Consolidated Laws of New York, Annotated, Book 18, page 63 — -todo notario público debidamente nombrado está facul-tado en todo el estado, entre otras cosas, para autenticar toda clase de documentos “instruments in writing.”


 Véanse los Arts. 232 y 233 de nuestro Código Civil.


Se ha señalado además que una regla en contrario tendría el efecto de exigir que se cumplan con los requisitos formales de todas las naciones o lugares donde el contrato vaya a tener efecto y además que la norma evita el que se anulen contratos otorgados y perfeccionados dentro de un ambiente de absoluta buena fe. Lorenzen, The Validity of Wills, Deeds and Contracts as Regards Forms in the Conflict of Laws, 20 Yale L.J. pág. 427.


Ver el Art. 26 del Código Civil Italiano de 1942, el Art. 11 del Código Civil Griego de 1940, el Art. 5 de la Ley Polaca de 1926; el Art. 11(2) de la Ley Introductoria Alemana de 1896, vigente en la actualidad; el Art. 20 del Código Civil Egipcio y el Art. 7 de la Ley Checoslovaca. La jurisprudencia francesa desde 1909 ha reconocido el carácter facultativo de la doctrina. También en igual sentido se ha pro-nunciado la jurisprudencia holandesa. Ver Verplaetse, op. cit. pág. 474. La Ley Modelo sobre otorgamiento de testamentos ha aceptado la forma opcional, en su Sec. 7, vea 9A Uniform Laws Annotated (1957), pág. 347. Ya el Estado de New York ha incorporado en su sistema legal una legis-lación similar, 13 McKinney’s Laws of New York Annotated, sec. 22(a), Armstrong v. Armstrong, supra.